Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, of Group I, claims 1-14 and 18-20 in the reply filed on May 27th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Non-elected invention of Group II, claims 15-17 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-14 and 18-20 follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 07/08/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang (CN 109935619, hereinafter as Zhang ‘619).
Regarding Claim 1, Zhang ‘619 teaches display substrate, comprising: 
a base substrate (Fig. 2, (110); [0044]); 
a multilayered functional film layer ((120/140); [0046]-[0050]) on the base substrate, the multilayered functional film layer being provided with an opening (210; [0050]) penetrating through the multilayered functional film layer; and 
a light-shielding film (or light reflecting layer (230); [0052] and [0055]) on a side wall of the opening.  

    PNG
    media_image1.png
    289
    549
    media_image1.png
    Greyscale

                                                      Fig. 2 (Zhang ‘619)

Regarding Claim 2, Zhang ‘619 teaches a size of the opening (210) gradually increases in a first direction, the first direction being a direction perpendicular to a surface of the base substrate provided with the multilayered functional film layer, and distal from the base substrate.  

Regarding Claim 18, Zhang ‘619 teaches a display device, comprising: a sensor device (camera (300); see Fig. 1; [0057]) and a display substrate; wherein the display substrate comprises a base substrate (Fig. 2, (110); [0044]); a multilayered functional film layer ((120/140); [0046]-[0050]) being provided with an opening (210; [0050]) penetrating through the multilayered functional film layer; and a light shielding film (or light reflecting layer (230); [0052] and [0055]) on a side wall of the opening; the sensor device (300) is on the other side opposite to one side of the base substrate (110) which the multilayered functional film layer is on; and an orthogonal projection of the sensor device (300) on the base substrate at least partially overlaps a region which the opening (210) is on.  

Regarding Claim 19, Zhang ‘619 teaches the sensor device (300) comprises: a camera (see para. [0057), an orthogonal projection of a lens of the camera (300) on the base substrate (110) overlaps the region which the opening (210) is on.  

Regarding Claim 20, Zhang ‘619 teaches the orthogonal projection of the lens of the camera (300) on the base substrate (110) coincides with the region which the opening (210) is on (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘619 as applied to claim 1 above, and further in view of Bai (CN 109817675, hereinafter as Bai ‘675).
Regarding Claim 3, Zhang ‘619 is shown to teach all the features of the claim with the exception of explicitly the features: “the opening comprises a plurality of sub-openings sequentially communicated in a lamination direction of the multilayered functional film layer, the plurality of sub-openings being in the multilayered functional film layer in one-to-one correspondence”.  
However, Bai ‘675 teaches the opening comprises a plurality of sub-openings (Fig. 1, (118); [0027]) sequentially communicated in a lamination direction of the multilayered functional film layer, the plurality of sub-openings being in the multilayered functional film layer in one-to-one correspondence.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Zhang ‘619 by having the opening comprises a plurality of sub-openings sequentially communicated in a lamination direction of the multilayered functional film layer, the plurality of sub-openings being in the multilayered functional film layer in one-to-one correspondence in order to Improve the bending resistance and stability of the metal traces in the bending zone (see para. [0005]) as suggested by Bai ‘675.

Regarding Claim 4, Bai ‘675 teaches central axes of the plurality of sub-openings coincide (see Fig. 1).  

Regarding Claim 5, Bai ‘675 teaches in the plurality of sub-openings, an area of an opening end surface of a first sub-opening is greater than an area of an opening end surface of a second sub-opening, the first sub-opening being adjacent to the second sub-opening, and the first sub-opening being on one side of the second sub-opening distal from the base substrate (see Fig. 1).  

Regarding Claim 6, Zhang ‘619 teaches a material of the light-shielding film (230) comprises a metal material (Ag, Al, Cu; see para. [0055]).  

Regarding Claim 7, Zhang ‘619 teaches the material of the light-shielding film comprises any one of silver, aluminum, and an alloy (see para. [0055]).  

Regarding Claim 8, Bai ‘675 teaches a plurality of pixel driving circuits (Fig. 1, (11); [0025]) on the base substrate and light-emitting devices (Fig. 5, (2); [0046]) electrically connected to the pixel driving circuits.  

Regarding Claim 9, Bai ‘675 teaches a buffer layer (102), a first gate insulating layer (111), a second gate insulating layer (112), an interlayer dielectric layer (113), a planarization layer (12), and a pixel defining layer (20) which are sequentially laminated on the base substrate (see Figs. 1 and 5)  

Regarding Claim 10, Bai ‘675 teaches the side wall of the opening (118; [0028]) is a stepped side wall (see Fig. 1).  

Regarding Claim 11, Zhang ‘619 teaches the side wall of the opening is a flat side wall (see Fig. 2).  

Regarding Claim 12, Zhang ‘619 teaches a material of the light-shielding film comprises a non-metal material (sealing 220; [0053]).  

Regarding Claim 13, Zhang ‘619 and Bai ‘675 are shown to teach all the features of the claim with the exception of explicitly the features: “the material of the light-shielding film comprises a black resin”.
However, it has been held to be within the general skill of a worker in the art to select a black resin material for the light-shielding film on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (also see para. [0087] of Lim (US 2016/0369131) as an evidence).

Regarding Claim 14, Bai ‘675 teaches the opening (118) comprises a plurality of sub-openings sequentially communicated in a lamination direction of the multilayered functional film layer, the plurality of sub-openings being in Page 3 of 7the multilayered functional film layer in one-to-one correspondence, in the plurality of sub-openings, an area of an opening end surface of a first sub-opening being greater than an area of an opening end surface of a second sub-opening, the first sub-opening being adjacent to the second sub-opening, the first sub-opening being on one side of the second sub-opening distal from the base substrate, and central axes of the plurality of sub-openings coinciding; an angle between the side wall of the opening and an opening bottom of the opening is an obtuse angle; and a material of the light-shielding film (14) comprises a metal material (metal trace (14); see Fig. 1; [0029]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Jung et al. (US 2019/0130822 A1)			
Zeng et al. (US 2019/0050094 A1)
Lee et al. (US 2019/0004661 A1)		
Jiang et al. (US 2019/0019966 A1)
Young et al. (US 2017/0061193 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829